DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lens barrel and actuator in a threaded engagement, and the coil and actuator including a magnet on specific surfaces of the lens barrel, as claimed in claims 1 and 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9, 11-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 recite “a unit that includes a lens barrel and an actuator in a threaded engagement, wherein the lens barrel includes: a plurality of lenses; and a coil on a specific surface of the lens barrel, the actuator includes a magnet at a position that faces the specific surface of the lens barrel, the lens barrel is configured to be movable in one of an upward direction or a downward direction based on the coil and the magnet.” However, the specification merely provides an exemplary description in Paragraph 0037 that “an outer side surface of the lens barrel 22 has a thread (not shown) thereon, and a portion of inside of the actuator 21 has a thread (not shown) at a position that will provide threaded engagement with the thread of the lens barrel 22” and then later, in Paragraph 0038, that “If the lens barrel 22 is configured to be movable in vertical directions as viewed in the figure to 
Moreover, one of ordinary skill in the art would not consider Applicant to be in possession of such a device, as one of ordinary skill in the art would recognize that movement in the vertical direction would either be achieved by a threaded engagement, or by a coil and magnet driven actuator, and that the threaded engagement is not necessarily provided in the case when the lens barrel in configured to be movable. Thus, the claimed subject matter is not described in a way to indicate that Applicant was in possession of the now claimed device, as currently amended.
Claims 2-5, 8-9, 11-17, and 20 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9, 11-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan (U.S. PG-Pub No. 2012/0105713) in view of Kim (U.S. PG-Pub No. 2014/0092298) and Kageyama (U.S. PG-Pub No. 2012/0283375).
Regarding claim 1, Luan teaches an imaging apparatus, comprising:
a substrate (206) having an imaging device (224), wherein the imaging device is in contact with the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a frame fixed (204) on the substrate (206), wherein a first surface of the frame (bottom surface of 204) faces the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a first sealing resin (222) (See e.g. Fig. 2; Paragraph 0035);
a second sealing resin (218) (See e.g. Fig. 2; Paragraph 0035);
a unit (202) that includes a lens barrel (208) and an actuator (210) in a threaded engagement (See e.g. Fig. 2; Paragraph 0034), wherein
the lens barrel includes:
a plurality of lenses (212) (See e.g. Fig. 2; Paragraph 0034),
the lens barrel (208) is configured to be movable in one of an upward direction or a downward direction based on the actuator (See e.g. Fig. 2; Paragraph 0034),
a specific surface of the unit (bottom surface of 210) is joined to a second surface of the frame (top surface of 204) by the first sealing resin (222) (See e.g. Fig. 2; Paragraphs 0034-0035),

the second surface of the frame faces away from the substrate (See e.g. Fig. 2; Paragraphs 0034-0036), and
the unit (202) is different from the imaging device (224) (See e.g. Fig. 2; Paragraphs 0034-0036); and
a seal glass (216) (See e.g. Fig. 2; Paragraphs 0034-0035), wherein
the seal glass (216) is bonded to the second surface of the frame (top surface of 204) by the second sealing resin (218) to provide a structure that encapsulates the imaging device (See e.g. Fig. 2; Paragraphs 0034-0035),
the seal glass faces the specific surface of the unit (See e.g. Fig. 2; Paragraphs 0034-0035), and
the unit is placed outside a region enclosed by the substrate, the frame, and the seal glass (See e.g. Fig. 2; Paragraphs 0034-0035).
Luan fails to explicitly disclose that the lens barrel includes a coil on a specific surface of the lens barrel and the actuator includes a magnet at a position that faces the specific surface of the lens barrel, with the lens barrel configured to be movable in one of an upward direction or a downward direction based on the coil and the magnet.
However, Kim teaches a camera module comprising a substrate (90) having an imaging device (80), a frame (60) fixed on the substrate, a unit (100) that includes a lens barrel (30) and an actuator (40) in a threaded engagement, wherein the lens barrel includes: a plurality of lenses; and a coil (42) on a specific surface of the lens barrel, the actuator (40) includes a magnet (43) at a position that faces the specific surface of the lens barrel, the lens barrel is configured to be movable in one of an upward direction or a downward direction based on the coil and the magnet, a specific surface of the unit is 
Kim teaches this coil and magnet provided with the lens barrel and actuator as a mechanism “for auto focusing” and “to adjust a distant focusing of the camera module” (Paragraphs 0066-0067) in a camera module that “has an advantageous effect in that a window of a base is formed with a staircase unit to reduce a light amount of outside light deviated from view angle of a lens inputted into an image sensor by being diffusedly reflected from the staircase unit of the window, whereby an image of a subject is prevented from being generated with a flare phenomenon of red colored pattern” (Paragraph 0029).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Juan with the lens barrel threaded to an actuator including a coil and a magnet as taught by Kim “for auto focusing” and “to adjust a distant focusing of the camera module” in a camera module that “has an advantageous effect in that a window of a base is formed with a staircase unit to reduce a light amount of outside light deviated from view angle of a lens inputted into an image sensor by being diffusedly reflected from the staircase unit of the window, whereby an image of a subject is prevented from being generated with a flare phenomenon of red colored pattern,” as in Kim (Paragraphs 0029 and 0066-0067).
Additionally, as Luan explicitly teaches the use of an actuator to move the lens barrel up and down (Paragraph 0034), Examiner further finds that the prior art contained a device/method/product (i.e., an imaging apparatus) which differed from the claimed device by the substitution of component(s) (i.e., an actuator with a coil and magnet) with other component(s) (i.e., a generic actuator), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., 
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the generic actuator of reference Luan for the coil and magnet driven actuator of reference Kim, since the result would have been predictable.
Luan and Kim fail to explicitly disclose that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, the flat filler comprises mica, and the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO).
However, Kageyama teaches a sealing resin (“resin composition …used as a sealing material”, [0100], lines 1-3), wherein a composition of the sealing resin (composition of the “resin composition …used as a sealing material”) includes a combination (“more kinds of inorganic fillers may be used in combination”, [0077], line 15) of a flat filler (“inorganic filler … such as mica powder”, [0077], line 7) and a particulate filler (“inorganic filler … such as barium titanate”, [0077], line 9), wherein the flat filler  comprises mica (“inorganic filler … such as mica powder”, [0077], line 7), and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) (“inorganic filler … such as barium titanate”, [0077], line 9) to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Regarding claim 2, Luan in view of Kim and Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that a cured material from a curing operation of the second sealing resin has a regular reflectance of 3% or less (Paragraph 0077).
Specifically, Kageyama teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) as taught in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Regarding claim 3, Luan in view of Kim and Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 30% or less (Paragraph 0077).
Specifically, Kageyama teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) as taught by Kageyama; since it would advantageously improve the resistance to moisture permeability of the in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Regarding claim 4, Luan in view of Kim and Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 10% or less (Paragraph 0077).
Specifically, Kageyama teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) as taught by Kageyama; since it would advantageously improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6). in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Regarding claim 8, Luan in view of Kim and Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that the flat filler has an average particle size in a range from 0.1 to 100 μm (Paragraphs 0079-0080).
Kageyama teaches this range on particle sizes “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the particle size taught by Kageyama “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing, as in Kageyama (Paragraphs 0077 and 0079), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 9, Luan in view of Kim and Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that the flat filler has an average particle size in a range from 1 to 10 μm (Paragraphs 0079-0080).
Kageyama teaches this range on particle sizes “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the particle size taught by Kageyama “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing, as in Kageyama (Paragraphs 0077 and 0079), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 11, Luan in view of Kim and Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that the particulate filler has an average particle size in a range of 0.001 to 1 μm (Paragraphs 0079-0080).
Kageyama teaches this range on particle sizes “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the particle size taught by Kageyama “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing, as in Kageyama (Paragraphs 0077 and 0079), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 12, Luan in view of Kim and Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that the particulate filler has an average particle size in a range of 0.01 to 0.1 μm (Paragraphs 0079-0080).
Kageyama teaches this range on particle sizes “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the particle size taught by Kageyama “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Luan in view of Kim and Kageyama teaches the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a thermosetting resin (Paragraph 0035 – Here the epoxy of Luan is a known thermosetting resin by definition).
Additionally, Kageyama further teaches that the sealing resin is a thermosetting resin (Paragraph 0118).
Regarding claim 14, Luan in view of Kim and Kageyama teaches the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a UV-curable resin (Paragraph 0035 – Here the epoxy of Luan is a known UV-curable resin by definition).
Additionally, Kageyama further teaches that the sealing resin is a UV-curable resin (Paragraphs 0094-0097).
Regarding claim 19, Luan teaches an electronic device, comprising:
an imaging apparatus including:
a substrate (206) having an imaging device (224), wherein the imaging device is in contact with the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a frame fixed (204) on the substrate (206), wherein a first surface of the frame (bottom surface of 204) faces the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);

a second sealing resin (218) (See e.g. Fig. 2; Paragraph 0035);
a unit (202) that includes a lens barrel (208) and an actuator (210) in a threaded engagement (See e.g. Fig. 2; Paragraph 0034), wherein
the lens barrel includes:
a plurality of lenses (212) (See e.g. Fig. 2; Paragraph 0034),
the lens barrel (208) is configured to be movable in one of an upward direction or a downward direction based on the actuator (See e.g. Fig. 2; Paragraph 0034),
a specific surface of the unit (bottom surface of 210) is joined to a second surface of the frame (top surface of 204) by the first sealing resin (222) (See e.g. Fig. 2; Paragraphs 0034-0035),
 the second surface of the frame is opposite to the first surface (See e.g. Fig. 2; Paragraphs 0034-0036),
the second surface of the frame faces away from the substrate (See e.g. Fig. 2; Paragraphs 0034-0036), and
the unit (202) is different from the imaging device (224) (See e.g. Fig. 2; Paragraphs 0034-0036); and
a seal glass (216) (See e.g. Fig. 2; Paragraphs 0034-0035), wherein
the seal glass (216) is bonded to the second surface of the frame (top surface of 204) by the second sealing resin (218) to provide a structure that encapsulates the imaging device (See e.g. Fig. 2; Paragraphs 0034-0035),
the seal glass faces the specific surface of the unit (See e.g. Fig. 2; Paragraphs 0034-0035), and
the unit is placed outside a region enclosed by the substrate, the frame, and the seal glass (See e.g. Fig. 2; Paragraphs 0034-0035); and

Luan fails to explicitly disclose that the lens barrel includes a coil on a specific surface of the lens barrel and the actuator includes a magnet at a position that faces the specific surface of the lens barrel, with the lens barrel configured to be movable in one of an upward direction or a downward direction based on the coil and the magnet.
However, Kim teaches a camera module comprising a substrate (90) having an imaging device (80), a frame (60) fixed on the substrate, a unit (100) that includes a lens barrel (30) and an actuator (40) in a threaded engagement, wherein the lens barrel includes: a plurality of lenses; and a coil (42) on a specific surface of the lens barrel, the actuator (40) includes a magnet (43) at a position that faces the specific surface of the lens barrel, the lens barrel is configured to be movable in one of an upward direction or a downward direction based on the coil and the magnet, a specific surface of the unit is joined to a second surface of the frame (60), and a seal glass (70) bonded to the second surface of the frame (See e.g. Fig. 11; Paragraphs 0066-0071 and 0075).
Kim teaches this coil and magnet provided with the lens barrel and actuator as a mechanism “for auto focusing” and “to adjust a distant focusing of the camera module” (Paragraphs 0066-0067) in a camera module that “has an advantageous effect in that a window of a base is formed with a staircase unit to reduce a light amount of outside light deviated from view angle of a lens inputted into an image sensor by being diffusedly reflected from the staircase unit of the window, whereby an image of a subject is prevented from being generated with a flare phenomenon of red colored pattern” (Paragraph 0029).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Juan with the lens barrel threaded to an actuator including a coil and a magnet as taught by Kim “for auto focusing” and “to 
Additionally, as Luan explicitly teaches the use of an actuator to move the lens barrel up and down (Paragraph 0034), Examiner further finds that the prior art contained a device/method/product (i.e., an imaging apparatus) which differed from the claimed device by the substitution of component(s) (i.e., an actuator with a coil and magnet) with other component(s) (i.e., a generic actuator), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., utilizing an actuator with a coil and magnet), and the results of the substitution (i.e., an imaging apparatus having an actuator with a coil and a magnet) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the generic actuator of reference Luan for the coil and magnet driven actuator of reference Kim, since the result would have been predictable.
Luan and Kim fail to explicitly disclose that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, the flat filler comprises mica, and the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO).
However, Kageyama teaches a sealing resin (“resin composition …used as a sealing material”, [0100], lines 1-3), wherein a composition of the sealing resin (composition of the “resin composition …used as a sealing material”) includes a combination (“more kinds of inorganic fillers may be used in 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) as taught by Kageyama; since it would advantageously improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6). One having ordinary skill in the art would have select the combination of mica and barium titanate for its known properties, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Claim(s) 1-4, 8-9, 11-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan in view of Kim and Yokota et al. (PCT Pub No. WO 2014/087842; hereinafter – “Yokota”). All citations to Yokota are directed toward the English machine translation of Yokota, previously provided as a reference.
Regarding claim 1, Luan teaches an imaging apparatus, comprising:

a frame fixed (204) on the substrate (206), wherein a first surface of the frame (bottom surface of 204) faces the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a first sealing resin (222) (See e.g. Fig. 2; Paragraph 0035);
a second sealing resin (218) (See e.g. Fig. 2; Paragraph 0035);
a unit (202) that includes a lens barrel (208) and an actuator (210) in a threaded engagement (See e.g. Fig. 2; Paragraph 0034), wherein
the lens barrel includes:
a plurality of lenses (212) (See e.g. Fig. 2; Paragraph 0034),
the lens barrel (208) is configured to be movable in one of an upward direction or a downward direction based on the actuator (See e.g. Fig. 2; Paragraph 0034),
a specific surface of the unit (bottom surface of 210) is joined to a second surface of the frame (top surface of 204) by the first sealing resin (222) (See e.g. Fig. 2; Paragraphs 0034-0035),
 the second surface of the frame is opposite to the first surface (See e.g. Fig. 2; Paragraphs 0034-0036),
the second surface of the frame faces away from the substrate (See e.g. Fig. 2; Paragraphs 0034-0036), and
the unit (202) is different from the imaging device (224) (See e.g. Fig. 2; Paragraphs 0034-0036); and
a seal glass (216) (See e.g. Fig. 2; Paragraphs 0034-0035), wherein
the seal glass (216) is bonded to the second surface of the frame (top surface of 204) by the second sealing resin (218) to provide a structure that encapsulates the imaging device (See e.g. Fig. 2; Paragraphs 0034-0035),

the unit is placed outside a region enclosed by the substrate, the frame, and the seal glass (See e.g. Fig. 2; Paragraphs 0034-0035).
Luan fails to explicitly disclose that the lens barrel includes a coil on a specific surface of the lens barrel and the actuator includes a magnet at a position that faces the specific surface of the lens barrel, with the lens barrel configured to be movable in one of an upward direction or a downward direction based on the coil and the magnet.
However, Kim teaches a camera module comprising a substrate (90) having an imaging device (80), a frame (60) fixed on the substrate, a unit (100) that includes a lens barrel (30) and an actuator (40) in a threaded engagement, wherein the lens barrel includes: a plurality of lenses; and a coil (42) on a specific surface of the lens barrel, the actuator (40) includes a magnet (43) at a position that faces the specific surface of the lens barrel, the lens barrel is configured to be movable in one of an upward direction or a downward direction based on the coil and the magnet, a specific surface of the unit is joined to a second surface of the frame (60), and a seal glass (70) bonded to the second surface of the frame (See e.g. Fig. 11; Paragraphs 0066-0071 and 0075).
Kim teaches this coil and magnet provided with the lens barrel and actuator as a mechanism “for auto focusing” and “to adjust a distant focusing of the camera module” (Paragraphs 0066-0067) in a camera module that “has an advantageous effect in that a window of a base is formed with a staircase unit to reduce a light amount of outside light deviated from view angle of a lens inputted into an image sensor by being diffusedly reflected from the staircase unit of the window, whereby an image of a subject is prevented from being generated with a flare phenomenon of red colored pattern” (Paragraph 0029).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Juan with the lens barrel 
Additionally, as Luan explicitly teaches the use of an actuator to move the lens barrel up and down (Paragraph 0034), Examiner further finds that the prior art contained a device/method/product (i.e., an imaging apparatus) which differed from the claimed device by the substitution of component(s) (i.e., an actuator with a coil and magnet) with other component(s) (i.e., a generic actuator), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., utilizing an actuator with a coil and magnet), and the results of the substitution (i.e., an imaging apparatus having an actuator with a coil and a magnet) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the generic actuator of reference Luan for the coil and magnet driven actuator of reference Kim, since the result would have been predictable.
Luan and Kim fail to explicitly disclose that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, the flat filler comprises mica, and the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO).
However, Yokota teaches a sealing resin wherein a composition of the sealing resin includes a combination of a flat filler (B2) and a particulate filler (D2), the flat filler (B2) comprises mica (P. 2, L. 52-
Yokota teaches a combination of mica with zinc oxide, ITO, and tin oxide as suitable materials such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin includes mica and zinc oxide, ITO, or tin oxide, as suggested by Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 2, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that a cured material from a curing operation of the second sealing resin has a regular reflectance of 3% or less (P. 2, L. 52-74; P. 5-6, L. 200-208; P. 8-9, L. 318-329).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin include the materials of Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 3, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 30% or less (P. 2, L. 52-74; P. 5-6, L. 200-208; P. 8-9, L. 318-329).
Specifically, Yokota teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin include the materials of Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 4, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 10% or less (P. 2, L. 52-74; P. 5-6, L. 200-208; P. 8-9, L. 318-329).
Specifically, Yokota teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin include the materials of Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 8, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that the flat filler has an average particle size in a range from 0.1 to 100 μm (P. 5-6, L. 194-208).
Yokota teaches this range on particle sizes since “the effect of suppressing raising of the surface of the molded product tends to be high” (P. 5, L. 194-199) such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 9, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that the flat filler has an average particle size in a range of less than 50 μm which overlaps the claimed range of from 1 to 10 μm (P. 5-6, L. 194-208).
Yokota teaches this range on particle sizes since “the effect of suppressing raising of the surface of the molded product tends to be high” (P. 5, L. 194-199) such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 11, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that the particulate filler has an average particle size in a range of 0.02 to 50 μm which overlaps the claimed range of 0.001 to 1 μm (P. 8-9, L. 318-332).
Yokota teaches this range on particle sizes “in order to suppress a decrease in fluidity” and “in order to suppress deterioration of surface smoothness” (P. 8, L. 318-322) such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 12, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that the particulate filler has an average particle size in a range of 0.02 to 50 μm which overlaps the claimed range of 0.01 to 0.1 μm (P. 8-9, L. 318-332).
Yokota teaches this range on particle sizes “in order to suppress a decrease in fluidity” and “in order to suppress deterioration of surface smoothness” (P. 8, L. 318-322) such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a thermosetting resin (Paragraph 0035 – Here the epoxy of Luan is a known thermosetting resin by definition).
Additionally, Yokota further teaches that the sealing resin is a thermosetting resin (P. 2, L. 52-74).
Regarding claim 14, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a UV-curable resin (Paragraph 0035 – Here the epoxy of Luan is a known UV-curable resin by definition).
Additionally, Yokota further teaches that the sealing resin is a UV-curable resin (P. 2, L. 52-74).
Regarding claim 15, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.
Luan fails to explicitly disclose that the second sealing resin contains a coloring agent.
However, Yokota further teaches that the second sealing resin contains a coloring agent (P. 8-9, L. 323-344; P. 12, L. 458-470).
Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin includes a coloring agent, as suggested by Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 16, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 1, as above.

However, Yokota further teaches that the second sealing resin contains a coloring agent that absorbs visible light (P. 8-9, L. 323-344; P. 12, L. 458-470).
Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin includes a coloring agent, as suggested by Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 17, Luan in view of Kim and Yokota teaches the imaging apparatus according to claim 16, as above.
Luan fails to explicitly disclose that the second sealing resin contains carbon black as the coloring agent.

Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin includes a coloring agent, as suggested by Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 19, Luan teaches an electronic device, comprising:
an imaging apparatus including:
a substrate (206) having an imaging device (224), wherein the imaging device is in contact with the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a frame fixed (204) on the substrate (206), wherein a first surface of the frame (bottom surface of 204) faces the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);

a second sealing resin (218) (See e.g. Fig. 2; Paragraph 0035);
a unit (202) that includes a lens barrel (208) and an actuator (210) in a threaded engagement (See e.g. Fig. 2; Paragraph 0034), wherein
the lens barrel includes:
a plurality of lenses (212) (See e.g. Fig. 2; Paragraph 0034),
the lens barrel (208) is configured to be movable in one of an upward direction or a downward direction based on the actuator (See e.g. Fig. 2; Paragraph 0034),
a specific surface of the unit (bottom surface of 210) is joined to a second surface of the frame (top surface of 204) by the first sealing resin (222) (See e.g. Fig. 2; Paragraphs 0034-0035),
 the second surface of the frame is opposite to the first surface (See e.g. Fig. 2; Paragraphs 0034-0036),
the second surface of the frame faces away from the substrate (See e.g. Fig. 2; Paragraphs 0034-0036), and
the unit (202) is different from the imaging device (224) (See e.g. Fig. 2; Paragraphs 0034-0036); and
a seal glass (216) (See e.g. Fig. 2; Paragraphs 0034-0035), wherein
the seal glass (216) is bonded to the second surface of the frame (top surface of 204) by the second sealing resin (218) to provide a structure that encapsulates the imaging device (See e.g. Fig. 2; Paragraphs 0034-0035),
the seal glass faces the specific surface of the unit (See e.g. Fig. 2; Paragraphs 0034-0035), and
the unit is placed outside a region enclosed by the substrate, the frame, and the seal glass (See e.g. Fig. 2; Paragraphs 0034-0035); and

Luan fails to explicitly disclose that the lens barrel includes a coil on a specific surface of the lens barrel and the actuator includes a magnet at a position that faces the specific surface of the lens barrel, with the lens barrel configured to be movable in one of an upward direction or a downward direction based on the coil and the magnet.
However, Kim teaches a camera module comprising a substrate (90) having an imaging device (80), a frame (60) fixed on the substrate, a unit (100) that includes a lens barrel (30) and an actuator (40) in a threaded engagement, wherein the lens barrel includes: a plurality of lenses; and a coil (42) on a specific surface of the lens barrel, the actuator (40) includes a magnet (43) at a position that faces the specific surface of the lens barrel, the lens barrel is configured to be movable in one of an upward direction or a downward direction based on the coil and the magnet, a specific surface of the unit is joined to a second surface of the frame (60), and a seal glass (70) bonded to the second surface of the frame (See e.g. Fig. 11; Paragraphs 0066-0071 and 0075).
Kim teaches this coil and magnet provided with the lens barrel and actuator as a mechanism “for auto focusing” and “to adjust a distant focusing of the camera module” (Paragraphs 0066-0067) in a camera module that “has an advantageous effect in that a window of a base is formed with a staircase unit to reduce a light amount of outside light deviated from view angle of a lens inputted into an image sensor by being diffusedly reflected from the staircase unit of the window, whereby an image of a subject is prevented from being generated with a flare phenomenon of red colored pattern” (Paragraph 0029).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Juan with the lens barrel threaded to an actuator including a coil and a magnet as taught by Kim “for auto focusing” and “to 
Additionally, as Luan explicitly teaches the use of an actuator to move the lens barrel up and down (Paragraph 0034), Examiner further finds that the prior art contained a device/method/product (i.e., an imaging apparatus) which differed from the claimed device by the substitution of component(s) (i.e., an actuator with a coil and magnet) with other component(s) (i.e., a generic actuator), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., utilizing an actuator with a coil and magnet), and the results of the substitution (i.e., an imaging apparatus having an actuator with a coil and a magnet) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the generic actuator of reference Luan for the coil and magnet driven actuator of reference Kim, since the result would have been predictable.
Luan and Kim fail to explicitly disclose that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, the flat filler comprises mica, and the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO).
However, Yokota teaches a sealing resin wherein a composition of the sealing resin includes a combination of a flat filler (B2) and a particulate filler (D2), the flat filler (B2) comprises mica (P. 2, L. 52-74; P. 5-6, L. 200-208), and the particulate filler (D2) comprises at least one of barium titanate (BaTiO3), 
Yokota teaches a combination of mica with zinc oxide, ITO, and tin oxide as suitable materials such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Luan such that the sealing resin includes mica and zinc oxide, ITO, or tin oxide, as suggested by Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan in view of Kim and Kageyama or Luan in view of Kim and Yokota as applied to claim 1 above, and further in view of Kaminsky et al. (U.S. Patent No. 6,844,047; hereinafter – “Kaminsky”).
Regarding claim 3, Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota teach the imaging apparatus according to claim 1, as above.

Specifically, Kageyama and Yokota teach a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Nevertheless, Luan, Kim, Kageyama, and Yokota fail to explicitly disclose the required reflectance. As such, Examiner further submits reference Kaminsky.
Kaminsky teaches an optical element containing nanocomposite materials including a resin having fillers including mica (C. 13, L. 31-44) wherein a cured material from a curing operation of the resin has a diffuse reflectance of 30% or less (C. 22, L. 6-56; See e.g. Table 1 where the product has a diffuse reflectance of 4.3%).
Kaminsky teaches this reflectance to “provide not only improved light diffusion and transmission but also a diffusion film of reduced thickness, and that has reduced light scattering tendencies” (C. 22, L. 57-60) in order to “provide transmitted light scattering while maintaining high light transmission” (C. 5, L. 35-58).
Therefore, even if Luan, Kageyama, and Kaminsky did not teach the required diffuse reflectance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan to have a diffuse reflectance of less than In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 4, Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota teach the imaging apparatus according to claim 1, as above.
Kageyama further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 10% or less (Paragraph 0077). Additionally, Yokota further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 10% or less (P. 2, L. 52-74; P. 5-6, L. 200-208; P. 8-9, L. 318-329).
Specifically, Kageyama and Yokota teach a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Nevertheless, Luan, Kim, Kageyama, and Yokota fail to explicitly disclose the required reflectance. As such, Examiner further submits reference Kaminsky.

Kaminsky teaches this reflectance to “provide not only improved light diffusion and transmission but also a diffusion film of reduced thickness, and that has reduced light scattering tendencies” (C. 22, L. 57-60) in order to “provide transmitted light scattering while maintaining high light transmission” (C. 5, L. 35-58).
Therefore, even if Luan, Kageyama, and Kaminsky did not teach the required diffuse reflectance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan to have a diffuse reflectance of less than 10% as suggested by Kaminsky to “provide not only improved light diffusion and transmission but also a diffusion film of reduced thickness, and that has reduced light scattering tendencies” in order to “provide transmitted light scattering while maintaining high light transmission,” as in Kaminsky (C. 5, L. 35-58; C. 22, L. 57-60), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota teach the imaging apparatus according to claim 1, as above.
	Luan, Kim, Kageyama, and Yokota fail to explicitly disclose that a cured material from a curing operation of the second sealing resin has a surface roughness of 0.5 μm or more.

Kaminsky teaches this surface roughness “to accomplish many significant optical functions such as light directing and light diffusion” (C. 9, L. 46-50) in order to “provide transmitted light scattering while maintaining high light transmission” (C. 5, L. 35-58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan to have a surface roughness of 0.5 μm or more as suggested by Kaminsky “to accomplish many significant optical functions such as light directing and light diffusion” in order to “provide transmitted light scattering while maintaining high light transmission,” as in Kaminsky (C. 5, L. 35-58; C. 9, L. 46-50), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claims 2, 5, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota as applied to claim 1 above, and further in view of Hamada et al. (PCT Pub No. WO 2015/005310; hereinafter – “Hamada”). All citations to Hamada are directed toward the English machine translation of Hamada previously provided as a reference.
Regarding claim 2, Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota teach the imaging apparatus according to claim 1, as above.

Specifically, Kageyama and Yokota teach a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Nevertheless, Luan, Kim, Kageyama, and Yokota fail to explicitly disclose the required reflectance. As such, Examiner further submits reference Hamada.
Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein a cured material from a curing operation of the sealing has a regular reflectance of 3% or less (P. 2, L. 51-60; P. 26, L. 1074-1085; P. 33, L. 1340-1346).
Hamada teaches this reflectance “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan to have the regular reflectance of less than 3% taught by Hamada “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65) since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota teach the imaging apparatus according to claim 1, as above.
	Luan, Kim, Kageyama, and Yokota fail to explicitly disclose that a cured material from a curing operation of the second sealing resin has a surface roughness of 0.5 μm or more.
	However, Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein a cured material from a curing operation of the second sealing resin has a surface roughness of 0.5 μm or more (P. 1, L. 53-54; P. 26, L. 1074-1085).
Hamada teaches this surface roughness “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan to have a surface roughness of 0.5 μm or more as suggested by Hamada “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65) since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota teach the imaging apparatus according to claim 1, as above.

Additionally, Kageyama further teaches that the sealing resin is a thermosetting resin (Paragraph 0118) and Yokota further teaches that the sealing resin is a thermosetting resin (P. 2, L. 52-74).
Nevertheless, Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein the sealing resin is a thermosetting resin (P. 23-24, L. 949-968; P. 26-27, L. 1086-1096; P. 28, L. 1144-1148).
Hamada teaches this thermosetting resin as a suitable material “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have additionally been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the thermosetting resin of Hamada “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 14, Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota teach the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a UV-curable resin (Paragraph 0035 – Here the epoxy of Luan is a known UV-curable resin by definition).
Additionally, Kageyama further teaches that the sealing resin is a UV-curable resin (Paragraphs 0094-0097) and Yokota further teaches that the sealing resin is a UV-curable resin (P. 2, L. 52-74).

Hamada teaches this UV-curable resin as a suitable material “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have additionally been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the UV-curable resin of Hamada “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 15, Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota teach the imaging apparatus according to claim 1, as above.
Luan, Kim, and Kageyama fail to explicitly disclose that the second sealing resin contains a coloring agent.
However, Yokota further teaches that the second sealing resin contains a coloring agent (P. 8-9, L. 323-344; P. 12, L. 458-470).
Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust 
Additionally, Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein the sealing resin also contains a coloring agent (P. 2, L. 38-60; P. 5, L. 171-196; P. 7, L. 256-264).
Hamada teaches this coloring agent “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin includes a coloring agent, as suggested by Yokota and Hamada such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 16, Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota teach the imaging apparatus according to claim 1, as above.
Luan, Kim, and Kageyama fail to explicitly disclose that the second sealing resin contains a coloring agent that absorbs visible light.

Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Additionally, Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein the sealing resin also contains a coloring agent that absorbs visible light (P. 2, L. 38-60; P. 5, L. 171-196; P. 7, L. 256-264).
Hamada teaches this coloring agent “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin includes a coloring agent, as suggested by Yokota and Hamada such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 17, Luan in view of Kim, Kageyama, and Hamada and Luan in view of Kim, Yokota, and Hamada teach the imaging apparatus according to claim 16, as above.
Luan, Kim, and Kageyama fail to explicitly disclose that the second sealing resin contains carbon black as the coloring agent.
However, Yokota further teaches that the second sealing resin contains carbon black as the coloring agent (P. 8-9, L. 323-344; P. 12, L. 458-470).
Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Additionally, Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein the sealing resin also contains carbon black as the coloring agent (P. 2, L. 38-60; P. 5, L. 171-196; P. 7, L. 256-264).
Hamada teaches this coloring agent “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin includes a coloring agent, as suggested by Yokota and Hamada such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota as applied to claim 1 above, and further in view of Yokoyama et al. (U.S. PG-Pub No. 2007/0196647; hereinafter – “Yokoyama”).
Regarding claim 20, Luan in view of Kim and Kageyama and Luan in view of Kim and Yokota teach the imaging apparatus according to claim 1, as above.
Luan, Kim, Kageyama, and Yokota fail to explicitly disclose that the particulate filler further comprises at least one of yttrium oxide (Y2O3), cerium oxide (CeO-2), or copper oxide (CuO).
However, Yokoyama teaches a pressure sensitive adhesive comprising a sealing resin with a combination of fillers including a particulate filler comprising at least one of yttrium oxide (Y2O3), cerium oxide (CeO-2), or copper oxide (CuO) (Paragraphs 0067, 0069, 0154, 0168, and 0184-0186).
Yokoyama teaches the use of at least one of yttrium oxide (Y2O3), cerium oxide (CeO-2), or copper oxide (CuO) as a suitable non-conductive colorant material to provide “a pressure-sensitive adhesive layer having a light-shielding property (light-shielding pressure-sensitive adhesive layer) or a pressure-sensitive adhesive layer having a light-reflective property (light-reflective pressure-sensitive adhesive layer)” (Paragraph 0067) and “for the purpose of suppressing or preventing an electrical damages to the electronic equipment” (Paragraph 0069) in order “to provide a pressure-sensitive adhesive tape or sheet having a light-reflective property and/or a light-shielding property, capable of maintaining an excellent 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the particulate filler further comprises at least one of yttrium oxide (Y2O3), cerium oxide (CeO-2), or copper oxide (CuO) as taught by Yokoyama to provide “a pressure-sensitive adhesive layer having a light-shielding property (light-shielding pressure-sensitive adhesive layer) or a pressure-sensitive adhesive layer having a light-reflective property (light-reflective pressure-sensitive adhesive layer)” and “for the purpose of suppressing or preventing an electrical damages to the electronic equipment” in order “to provide a pressure-sensitive adhesive tape or sheet having a light-reflective property and/or a light-shielding property, capable of maintaining an excellent repulsion resistance, capable of suppressing or preventing a separation or a peeling when adhered to a polycarbonate substrate,” as in Yokoyama (Paragraphs 0020, 0067, and 0069), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C. 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in further view of Kim, as necessitated by Applicant’s amendments and detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. PG-Pub No. 2015/0077840) teaches a camera module with a similar arrangement of lens barrel and actuator.
Oh (U.S. PG-Pub No. 2014/0354824) teaches a camera module with a lens barrel and actuator having a coil and a magnet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896